Citation Nr: 0422769	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  00-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder to include asthma.  

2.  Entitlement to service connection for chronic sinusitis.  

3.  Entitlement to service connection for a chronic dental 
disorder to include trauma residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1953 to November 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a chronic 
lung disorder to include asthma; chronic sinusitis; and a 
chronic dental disorder to include trauma residuals and 
denied the claims.  In October 2000, the veteran was afforded 
a hearing before a Department of Veterans Affairs (VA) 
hearing officer.  In September 2001, the RO adjudicated the 
veteran's claims on the merits and denied them.  In August 
2002, the Board determined that additional development of the 
record was needed.  In September 2003, the Board remanded the 
veteran's claims to the RO for additional action.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

In its September 2003 Remand instructions, the Board directed 
the RO to obtain all available clinical records and dental 
records pertaining to the veteran's treatment at the Fort 
Belvoir, Virginia, Army medical facility and all VA clinical 
documentation pertaining to the treatment of the veteran 
after 1955, including that provided at the Columbia, South 
Carolina, VA Medical Center.  In December 2003, the National 
Personnel Record Center (NPRC) responded that "no search 
possible based on information furnished [as] these clinical 
records would have been retired to veteran's personnel jacket 
(which may be fired related)."  When a veteran identifies 
clinical treatment associated with specific military 
facilities, the VA has a duty to either undertake an 
exhaustive record search or explain why such action is not 
justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  
The veteran has testified on appeal that he was essentially 
treated continuously throughout his period of active service 
for respiratory disorders and in May 1954 for dental trauma 
at the Fort Belvoir, Virginia, Army medical facility.  
Therefore, the Board finds that an actual search of the 
records of that medical facility for any reference to 
treatment of the veteran, not just his clinical 
documentation, is necessary to adequately resolve the issues 
raised by the instant appeal.  As this is a fire-related 
case, all reasonable assistance should be given to the 
veteran in the development of his claims.  

The Board's September 2003 Remand instructions also directed 
that the RO was to request copies of all VA clinical 
documentation pertaining to treatment of the veteran after 
1955.  The RO apparently did not subsequently request the 
veteran's VA clinical documentation.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, this case is REMANDED for the 
following action: 

1.  The RO should request that a search 
be made of the records of the Fort 
Belvoir, Virginia, Army medical 
facilities for any documentation 
pertaining to treatment of the veteran 
between November 1953 to November 1955 
and any dental treatment in May 1954.  
All material produced by the requested 
search should be incorporated into the 
record.  If no records are located, a 
written statement to that effect should 
be incorporated into the claims file.  

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to treatment of the veteran 
after 1955, including that provided at 
the Columbia, South Carolina, VA Medical 
Center, be forwarded for incorporation 
into the claims folder.  

3.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for chronic lung disorder to 
include asthma; chronic sinusitis; and a 
chronic dental disorder to include trauma 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefit, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


